Citation Nr: 0117861	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for a psychiatric disability was 
previously denied by the RO in a rating decision dated in 
October 1995.  The veteran was notified of that decision 
and there was no appeal filed within one year.

2. Evidence submitted by the veteran since the October 1995 
rating decision is so significant that the must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for a psychiatric 
disability.


CONCLUSIONS OF LAW

1. The October 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.165(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a psychiatric 
disability was denied by the RO in a rating decision dated in 
October 1995.  That decision was not appealed and is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).  Service connection was denied, in essence, because 
there was no evidence that the veteran suffered from a 
psychiatric disability and no evidence of any link to service 
or to the service-connected irritable bowel syndrome.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  
First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

Second, if the Board determines that the evidence is "new 
and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet.App. 181, 185 (1992).  The 
Court has reviewed and upheld these standards regarding the 
issue of finality.  Reyes v. Brown, 7 Vet.App. 113 (1994).  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet.App. 216 
(1994).  

In May 1999, the veteran sought to reopen his claim for 
service connection for a psychiatric disability.  Evidence 
submitted since the October 1995 rating decision consists of 
VA outpatient treatment notes from June 1995 to July 2000 and 
a VA intestinal examination in June 1999.  The treatment 
notes indicate that the veteran may be suffering from an 
anxiety disorder (possibly agoraphobia) and that it may be 
related to his intestinal disability (irritable bowel 
syndrome).  Specifically the treatment notes from November 9, 
1999 and March 7, 2000 suggest a connection between a 
psychiatric disability and the service-connected irritable 
bowel syndrome.  This evidence is new in that it was not 
available in 1995.  It is material in that it addresses the 
secondary service connection for a psychiatric disability and 
must be considered in order to fairly decide the claim.  
Accordingly, the claim is reopened.  See, 38 U.S.C.A. § 5108 
(West 1991).

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law 
rewrites the "duty to assist" provisions of 38 U.S.C. 
§§ 5100-5107, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.  
Notwithstanding the recent amendments to the law, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the Board is reopening the claim and 
authorizing a de novo review by the RO.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103).



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.



REMAND

The claim having been reopened, the Board finds that it is 
necessary to remand this claim to the RO for further 
evidentiary development.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999).  A VA 
psychiatric examination should be conducted to establish the 
nature and etiology of the veteran's psychiatric disability, 
if any.  An examination should include review of all of the 
evidence in the claims folder and the examiner should be 
asked to determine what psychiatric disabilities, if any, the 
veteran suffers from, and if any are diagnosed, whether or 
not they are related to the veteran's irritable bowel 
syndrome.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
a psychiatric disability.  After 
securing the necessary release, the RO 
should obtain these records.

2. The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of the 
veteran's psychiatric disability, if 
any.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
is specifically requested, if a 
psychiatric disability is diagnosed, 
to offer an opinion as to whether it 
is more likely, less likely, or as 
likely as not that the appellant's 
psychiatric disability is 
etiologically related to the veteran's 
irritable bowel syndrome.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



